            Case 3:20-cv-00920-AC       Document 8      Filed 07/02/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 BRADFORD LONERGAN,                                  Case No. 3:20-cv-0920-AC

                Plaintiff,                           ORDER

           v.

 PROVIDENCE HEALTH SERVICES,

                Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge John V. Acosta issued Findings and Recommendation in

this case on June 11, 2020. ECF 4. Judge Acosta recommended that Plaintiff’s application to

proceed in forma pauperis be granted and that Plaintiff’s complaint be dismissed sua sponte,

with leave to amend certain claims.1

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],


       1
        The Court notes that although the caption of Plaintiff’s complaint names only
Defendant Providence Health Services, in the section of Plaintiff’s complaint identifying the
defendants, Plaintiff lists additional named Defendants. Because Plaintiff is proceeding pro se,
the Court liberally construes his pleadings.

PAGE 1 – ORDER
          Case 3:20-cv-00920-AC          Document 8       Filed 07/02/20     Page 2 of 2




intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Acosta’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge Acosta’s

Findings and Recommendation, ECF 4. Plaintiff’s Application to Proceed in forma pauperis

(ECF 2) is GRANTED. Plaintiff’s complaint, however, fails to state a claim upon which relief

may be granted and, therefore, is dismissed sua sponte. Plaintiff’s claims under 18 U.S.C. §§ 242

and 287 and the Health Insurance Portability and Accountability Act of 1996 are dismissed with

prejudice, and Plaintiff’s remaining claims are dismissed without prejudice and with leave to

amend if Plaintiff believes he can cure the deficiencies identified in the Findings and

Recommendation. Any amended complaint is due by August 3, 2020. The Clerk’s Office is

directed to withhold issuance of any summons until further order of the Court.

       IT IS SO ORDERED.

       DATED this 2nd day of July, 2020.
                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge

PAGE 2 – ORDER
